 


109 HR 4606 IH: Disproportionate Share Hospital Assistance Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4606 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Ney (for himself, Mr. Cuellar, and Mr. LaTourette) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to provide for an on-going cost-of-living increase in the Medicaid disproportionate share hospital (DSH) allotments for States. 
 
 
1.Short titleThis Act may be cited as the Disproportionate Share Hospital Assistance Act of 2005.  
2.Annual CPI increase in Medicaid DSH allotments 
(a)In generalSection 1923(f)(3) of the Social Security Act (42 U.S.C. 1396r–4(f)(3)) is amended— 
(1)in subparagraph (C)— 
(A)by amending the heading to read as follows: State DSH allotments for fiscal year 2004 and thereafter; 
(B)by striking and at the end of clause (i); 
(C)by amending clause (ii) to read as follows: 
 
(ii)for fiscal year 2005 and for fiscal year 2006 is equal to the DSH allotment for the State for fiscal year 2004 under this paragraph, notwithstanding subparagraph (B); and; and 
(D)by adding at the end the following new clause: 
 
(iii)for each succeeding fiscal year is equal to the DSH allotment for the State for the previous fiscal year increased by the percentage change in the consumer price index for all urban consumers (all items; U.S. city average) for the previous fiscal year.; and 
(2)by striking subparagraph (D). 
(b)Effective dateThe amendments made by subsection (a) shall apply to allotments for fiscal years beginning with fiscal year 2007.  
 
